EXHIBIT 10.1

 

AMENDMENT

TO THE

2011 STOCK INCENTIVE PLAN

OF HONEYWELL INTERNATIONAL INC. AND ITS AFFILIATES

 

Pursuant to the authority granted to the Senior Vice President of Human
Resources, Procurement and Communications of Honeywell International Inc. (the
“Company”) by the Management Development and Compensation Committee of the Board
of Directors on February 14, 2014, the 2011 Stock Incentive Plan of Honeywell
International Inc. and Its Affiliates (the “Plan”) is hereby amended in the
following particulars for grants made after April 28, 2014:

 

1. Paragraph 5.3(f) of the Plan is hereby amended to add the following phrase at
the end of the Paragraph:

 

“and provided further that no such adjustment shall be made following the
occurrence of a Change in Control to a Performance Award granted to a
Participant without the consent of the Participant.”

 

2. Paragraph 5.3(g) of the Plan is hereby re-titled “No Other Rights or Changes”
and amended to add the following sentence at the end of the Paragraph:

 

“Except as expressly provided by this Section 5.3, and without limiting the
generality of Section 6.1, no change made be made to the terms of an Award
granted to a Participant as a result of an event described in this Section 5.3
without the consent of the Participant.”

 

3. Paragraph 5.4 of the Plan is hereby amended to read in its entirety as
follows:

 

“5.4 Change in Control.

 

(a) Treatment of Awards Generally. Without limiting the generality of Section
5.3, the provisions of Section 5.3(c) through (g) shall apply in the event of
any Change in Control, as if such Change in Control constituted an event
described therein.

 

(b) Acceleration of Vesting. Except as otherwise provided in an Award Agreement,
if the employment of a Participant with the Company and its Affiliates is
terminated involuntarily without Cause or voluntarily by the Participant for
Good Reason (as defined below) during the two-year period following a Change in
Control, then:

 



(x) all outstanding Awards held by such Participant will become vested and/or
exercisable as of the effective date of such termination, whether or not the
Awards were otherwise vested and/or exercisable, and all conditions will be
waived with respect to outstanding Awards; and

 

(y) for all outstanding Awards that are Performance Awards, (i) if the
performance period has been completed, payment of amounts determined in
accordance with the terms of the Performance Award shall be made in a lump sum
not later than 90 days following the effective date of such termination and (ii)
otherwise, the target level of performance shall be deemed to have been achieved
with respect to such Performance Award and payment of amounts determined in
accordance with the terms of the Performance Award, pro rated to reflect the
portion of the full performance period for such Performance Award that elapsed
prior to such effective date shall be made in a lump sum not later than 90 days
following such effective date.

 

(c) Deferred Awards. Notwithstanding subsection (b), but subject to Section
7.14, the Committee may permit a Participant to elect not to have payment of an
Award, including the value of any related Dividend Equivalents, accelerated as
provided by such subsection (b). The terms and conditions of a deferral may not
be changed at any time after the Change in Control.

 

(d) Definition of Good Reason. For purposes of this Section 5.4, with respect to
the Termination of Employment of any Participant, ‘Good Reason’ has the meaning
assigned to such term in any written individual agreement between the Company
and the Participant in which such term is defined and in effect at the
Participant’s Termination of Employment, and in the absence of any such written
agreement, has the meaning assigned to such term in the Honeywell International
Inc. Severance Plan for Corporate Staff Employees (Involuntary Termination
Following a Change in Control).”

 

  HONEYWELL INTERNATIONAL INC.           /s/ Mark James     Mark James    
Senior Vice President – Human Resources, Procurement
and Communications

 

Dated: April 9, 2014

 